     Case 2:16-cv-01997-JAM-JDP Document 46 Filed 11/25/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10    GENE E. EVANS,                                  Case No. 2:16-cv-01997-JAM-JDP (PC)
11                         Plaintiff,                 ORDER GRANTING DEFENDANTS’
                                                      MOTION FOR AN EXTENSION OF TIME
12             v.
                                                      ECF No. 45
13    K. LASSITER, et al.,
14                         Defendants.
15

16

17            Good cause appearing, defendants J. Montemayor, K. Lassiter and T. Wong’s request for

18   a two-week extension of time to respond to plaintiff’s fourth amended complaint is granted. ECF

19   No. 45. Defendants shall file their responsive pleading by December 7, 2020.

20
     IT IS SO ORDERED.
21

22
     Dated:         November 24, 2020
23                                                    JEREMY D. PETERSON
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
